Exhibit 10.1
(IMAGE) [c90525l3758483.gif]

GUARANTEE AGREEMENT PVF CAPITAL CORP. Dated as of July 6, 2006

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758484.gif]

TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION SECTION 1.1.
Definitions and Interpretation 1 ARTICLE II POWERS, DUTIES AND RIGHTS OF THE
GUARANTEE TRUSTEE SECTION 2.1. Powers and Duties of the Guarantee Trustee 4
SECTION 2.2. Certain Rights of the Guarantee Trustee 5 SECTION 2.3. Not
Responsible for Recitals or Issuance of Guarantee 7 SECTION 2.4. Events of
Default; Waiver 7 SECTION 2.5. Events of Default; Notice 8 ARTICLE III THE
GUARANTEE TRUSTEE SECTION 3.1. The Guarantee Trustee; Eligibility 8 SECTION 3.2.
Appointment, Removal and Resignation of the Guarantee Trustee 9 ARTICLE IV
GUARANTEE SECTION 4.1. Guarantee 9 SECTION 4.2. Waiver of Notice and Demand 10
SECTION 4.3. Obligations Not Affected 10 SECTION 4.4. Rights of Holders 11
SECTION 4.5. Guarantee of Payment 11 SECTION 4.6. Subrogation 11 SECTION 4.7.
Independent Obligations 12 SECTION 4.8. Enforcement 12 -i-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758485.gif]

TABLE OF CONTENTS (continued) Page ARTICLE V LIMITATION OF TRANSACTIONS;
SUBORDINATIONSECTION 5.1. Limitation of Transactions 12SECTION 5.2. Ranking
13ARTICLE VI TERMINATIONSECTION 6.1. Termination 13ARTICLE VII
INDEMNIFICATIONSECTION 7.1. Exculpation 14SECTION 7.2. Indemnification 14SECTION
7.3. Compensation; Reimbursement of Expenses 15ARTICLE VIII MISCELLANEOUSSECTION
8.1. Successors and Assigns 16SECTION 8.2. Amendments 16SECTION 8.3. Notices
16SECTION 8.4. Benefit 17SECTION 8.5. Governing Law 17SECTION 8.6. Counterparts
17

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758486.gif]

GUARANTEE AGREEMENTThis GUARANTEE AGREEMENT (the “Guarantee”), dated as of
July 6, 2006, is executed and delivered by PVF Capital Corp., incorporated in
Ohio (the “Guarantor”), and LaSalle Bank National Association, as trustee (the
“Guarantee Trustee”), for the benefit of the Holders (as defined herein) from
time to time of the Capital Securities (as defined herein) of PVF Capital Trust
II, a Delaware statutory trust (the “Issuer”). WHEREAS, pursuant to an Amended
and Restated Declaration of Trust (the “Declaration”), dated as of July 6, 2006,
among the trustees named therein of the Issuer, the administrators of the Issuer
named therein, PVF Capital Corp., as sponsor, and the Holders from time to time
of undivided beneficial interests in the assets of the Issuer, the Issuer is
issuing on the date hereof securities, having an aggregate liquidation amount of
up to $10,000,000, designated the TP Securities (the “Capital Securities”); and
WHEREAS, as incentive for the Holders to purchase the Capital Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Guarantee, to pay to the Holders of Capital Securities the
Guarantee Payments (as defined herein) and to make certain other payments on the
terms and conditions set forth herein. NOW, THEREFORE, in consideration of the
purchase by each Holder of the Capital Securities, which purchase the Guarantor
hereby agrees shall benefit the Guarantor, the Guarantor executes and delivers
this Guarantee for the benefit of the Holders. ARTICLE I DEFINITIONS AND
INTERPRETATION SECTION 1.1. Definitions and Interpretation. In this Guarantee,
unless the context otherwise requires: (a) capitalized terms used in this
Guarantee but not defined in the preamble above have the respective meanings
assigned to them in this Section 1.1; (b) a term defined anywhere in this
Guarantee has the same meaning throughout; (c) all references to “the Guarantee”
or “this Guarantee” are to this Guarantee as modified, supplemented or amended
from time to time; (d) all references in this Guarantee to Articles and Sections
are to Articles and Sections of this Guarantee, unless otherwise specified;
(e) terms defined in the Declaration as of the date of execution of this
Guarantee have the same meanings when used in this Guarantee, unless otherwise
defined in this Guarantee or unless the context otherwise requires; and (f) a
reference to the singular includes the plural and vice versa. (a)

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758487.gif]

“Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable. “Corporate Trust Office” means the office of the Guarantee
Trustee at which the corporate trust business of the Guarantee Trustee shall, at
any particular time, be principally administered. “Covered Person” means any
Holder of Capital Securities. “Debentures” means the junior subordinated
debentures of PVF Capital Corp., designated the Junior Subordinated Debt
Securities due 2036, held by the Institutional Trustee (as defined in the
Declaration) of the Issuer. “Event of Default” has the meaning set forth in
Section 2.4. “Guarantee Payments” means the following payments or distributions,
without duplication, with respect to the Capital Securities, to the extent not
paid or made by the Issuer: (i) any accrued and unpaid Distributions (as defined
in the Declaration) which are required to be paid on such Capital Securities to
the extent the Issuer has funds available in the Property Account (as defined in
the Declaration) therefor at such time, (ii) the Redemption Price (as defined in
the Indenture) to the extent the Issuer has funds available in the Property
Account therefor at such time, with respect to any Capital Securities called for
redemption by the Issuer, (iii) the Special Redemption Price (as defined in the
Indenture) to the extent the Issuer has funds available in the Property Account
therefor at such time, with respect to Capital Securities called for redemption
upon the occurrence of a Special Event (as defined in the Indenture), and
(iv) upon a voluntary or involuntary liquidation, dissolution, winding-up or
termination of the Issuer (other than in connection with the distribution of
Debentures to the Holders of the Capital Securities in exchange therefor as
provided in the Declaration), the lesser of (a) the aggregate of the liquidation
amount and all accrued and unpaid Distributions on the Capital Securities to the
date of payment, to the extent the Issuer has funds available in the Property
Account therefor at such time, and (b) the amount of assets of the Issuer
remaining available for distribution to Holders in liquidation of the Issuer
after satisfaction of liabilities to .creditors of the Issuer as required by
applicable law (in either case, the “Liquidation Distribution”). “Guarantee
Trustee” means LaSalle Bank National Association, until a Successor Guarantee
Trustee has been appointed and has accepted such appointment pursuant to the
terms of this Guarantee and thereafter means each such Successor Guarantee
Trustee. “Holder” means any holder, as registered on the books and records of
the Issuer, of any Capital Securities; provided, however, that, in determining
whether the holders of the requisite percentage of Capital Securities have given
any request, notice, consent or waiver hereunder, “Holder” shall not include the
Guarantor or any Affiliate of the Guarantor. “Indemnified Person” means the
Guarantee Trustee (including in its individual capacity), any Affiliate of the
Guarantee Trustee, or any officers, directors, shareholders, members, partners,
employees, representatives, nominees, custodians or agents of the Guarantee
Trustee.

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758488.gif]

“Indenture” means the Indenture, dated as of July 6, 2006, between the Guarantor
and LaSalle Bank National Association, not in its individual capacity but solely
as trustee, and any indenture supplemental thereto pursuant to which the
Debentures are to be issued to the Institutional Trustee of the Issuer.
“Liquidation Distribution” has the meaning set forth in the definition of
“Guarantee Payments” herein. “Majority in liquidation amount of the Capital
Securities” means Holder(s) of outstanding Capital Securities, voting together
as a class, but separately from the holders of Common Securities, of more than
50% of the aggregate liquidation amount (including the stated amount that would
be paid on redemption, liquidation or otherwise, plus accrued and unpaid
Distributions to, but excluding, the date upon which the voting percentages are
determined) of all Capital Securities then outstanding. “Obligations” means any
costs, expenses or liabilities (but not including liabilities related to taxes)
of the Issuer, other than obligations of the Issuer to pay to holders of any
Trust Securities the amounts due such holders pursuant to the terms of the Trust
Securities. “Officer’s Certificate” means, with respect to any Person, a
certificate signed by one Authorized Officer of such Person. Any Officer’s
Certificate delivered with respect to compliance with a condition or covenant
provided for in this Guarantee shall include: (a) a statement that each officer
signing the Officer’s Certificate has read the covenant or condition and the
definitions relating thereto; (b) a brief statement of the nature and scope of
the examination or investigation undertaken by each officer in rendering the
Officer’s Certificate; (c) a statement that each such officer has made such
examination or investigation as, in such officer’s opinion, is necessary to
enable such officer to express an informed opinion as to whether or not such
covenant or condition has been complied with; and (d) a statement as to whether,
in the opinion of each such officer, such condition or covenant has been
complied with. “Person” means a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint stock
company, limited liability company, trust, unincorporated association, or
government or any agency or political subdivision thereof, or any other entity
of whatever nature. “Responsible Officer” means, with respect to the Guarantee
Trustee, any officer within the CDO Trust Services Group of the Corporate Trust
Office of the Guarantee Trustee with direct responsibility for the
administration of any matters relating to this Guarantee, including any vice
president, any assistant vice president, any secretary, any assistant secretary,
the treasurer, any assistant treasurer, any trust officer or other officer of
the Corporate Trust Office of the Guarantee Trustee customarily performing
functions similar to those performed by -3-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758489.gif]

any of the above designated officers and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject. “Successor Guarantee Trustee” means a successor Guarantee
Trustee possessing the qualifications to act as Guarantee Trustee under
Section 3.1. “Trust Securities” means the Common Securities and the Capital
Securities. ARTICLE II POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE
SECTION 2.1. Powers and Duties of the Guarantee Trustee. (a) This Guarantee
shall be held by the Guarantee Trustee for the benefit of the Holders of the
Capital Securities, and the Guarantee Trustee shall not transfer this Guarantee
to any Person except a Holder of Capital Securities exercising his or her rights
pursuant to Section 4.4(b) or to a Successor Guarantee Trustee on acceptance by
such Successor Guarantee Trustee of its appointment to act as Successor
Guarantee Trustee. The right, title and interest of the Guarantee Trustee shall
automatically vest in any Successor Guarantee Trustee, and such vesting and
cessation of title shall be effective whether or not conveyancing documents have
been executed and delivered pursuant to the appointment of such Successor
Guarantee Trustee. (b) If an Event of Default actually known to a Responsible
Officer of the Guarantee Trustee has occurred and is continuing, the Guarantee
Trustee shall enforce this Guarantee for the benefit of the Holders of the
Capital Securities. (c) The Guarantee Trustee, before the occurrence of any
Event of Default and after the curing or waiving of all Events of Default that
may have occurred, shall undertake to perform only such duties as are
specifically set forth in this Guarantee, and no implied covenants shall be read
into this Guarantee against the Guarantee Trustee. In case an Event of Default
has occurred (that has not been cured or waived pursuant to Section 2.4(b)) and
is actually known to a Responsible Officer of the Guarantee Trustee, the
Guarantee Trustee shall exercise such of the rights and powers vested in it by
this Guarantee, and use the same degree of care and skill in its exercise
thereof, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs. (d) No provision of this Guarantee shall
be construed to relieve the Guarantee Trustee from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that: (i) prior to the occurrence of any Event of Default and
after the curing or waiving of all Events of Default that may have occurred:
(A) the duties and obligations of the Guarantee Trustee shall be determined
solely by the express provisions of this Guarantee, and the -4-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758490.gif]

Guarantee Trustee shall not be liable except for the performance of such duties
and obligations as are specifically set forth in this Guarantee, and no implied
covenants or obligations shall be read into this Guarantee against the Guarantee
Trustee; and (B) in the absence of bad faith on the part of the Guarantee
Trustee, the Guarantee Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Guarantee Trustee and conforming to
the requirements of this Guarantee; but in the case of any such certificates or
opinions furnished to the Guarantee Trustee, the Guarantee Trustee shall be
under a duty to examine the same to determine whether or not on their face they
conform to the requirements of this Guarantee; (ii) the Guarantee Trustee shall
not be liable for any error of judgment made in good faith by a Responsible
Officer of the Guarantee Trustee, unless it shall be proved that such
Responsible Officer of the Guarantee Trustee or the Guarantee Trustee was
negligent in ascertaining the pertinent facts upon which such judgment was made;
(iii) the Guarantee Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the written
direction of the Holders of not less than a Majority in liquidation amount of
the Capital Securities relating to the time, method and place of conducting any
proceeding for any remedy available to the Guarantee Trustee, or exercising any
trust or power conferred upon the Guarantee Trustee under this Guarantee; and
(iv) no provision of this Guarantee shall require the Guarantee Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if the Guarantee Trustee shall have reasonable grounds for believing
that the repayment of such funds is not reasonably assured to it under the terms
of this Guarantee, or security and indemnity, reasonably satisfactory to the
Guarantee Trustee, against such risk or liability is not reasonably assured to
it. SECTION 2.2. Certain Rights of the Guarantee Trustee. (a) Subject to the
provisions of Section 2.1: (i) The Guarantee Trustee may conclusively rely, and
shall be fully protected in acting or refraining from acting upon, any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture, note, other evidence of
indebtedness or other paper or document believed by it to be genuine and to have
been signed, sent or presented by the proper party or parties. (ii) Any
direction or act of the Guarantor contemplated by this Guarantee shall be
sufficiently evidenced by an Officer’s Certificate. -5-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758491.gif]

(iii) Whenever, in the administration of this Guarantee, the Guarantee Trustee
shall deem it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Guarantee Trustee (unless other
evidence is herein specifically prescribed) may, in the absence of bad faith on
its part, request and conclusively rely upon an Officer’s Certificate of the
Guarantor which, upon receipt of such request, shall be promptly delivered by
the Guarantor. (iv) The Guarantee Trustee shall have no duty to see to any
recording, filing or registration of any instrument or other writing (or any
rerecording, refiling or reregistration thereof). (v) The Guarantee Trustee may
consult with counsel of its selection, and the advice or opinion of such counsel
with respect to legal matters shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such advice or opinion. Such counsel may be
counsel to the Guarantor or any of its Affiliates and may include any of its
employees. The Guarantee Trustee shall have the right at any time to seek
instructions concerning the administration of this Guarantee from any court of
competent jurisdiction. (vi) The Guarantee Trustee shall be under no obligation
to exercise any of the rights or powers vested in it by this Guarantee at the
request or direction of any Holder, unless such Holder shall have provided to
the Guarantee Trustee such security and indemnity, reasonably satisfactory to
the Guarantee Trustee, against the costs, expenses (including attorneys’ fees
and expenses and the expenses of the Guarantee Trustee’s agents, nominees or
custodians) and liabilities that might be incurred by it in complying with such
request or direction, including such reasonable advances as may be requested by
the Guarantee Trustee; provided. however, that nothing contained in this
Section 2.2(a)(vi) shall be taken to relieve the Guarantee Trustee, upon the
occurrence of an Event of Default, of its obligation to exercise the rights and
powers vested in it by this Guarantee. (vii) The Guarantee Trustee shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture, note, other evidence of
indebtedness or other paper or document, but the Guarantee Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit. (viii) The Guarantee Trustee may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents, nominees, custodians or attorneys, and the Guarantee Trustee
shall not be responsible for any misconduct or negligence on the part of any
agent or attorney appointed with due care by it hereunder. -6- >

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758492.gif]

(ix) Any action taken by the Guarantee Trustee or its agents hereunder shall
bind the Holders of the Capital Securities, and the signature of the Guarantee
Trustee or its agents alone shall be sufficient and effective to perform any
such action. No third party shall be required to inquire as to the authority of
the Guarantee Trustee to so act or as to its compliance with any of the terms
and provisions of this Guarantee, both of which shall be conclusively evidenced
by the Guarantee Trustee’s or its agent’s taking such action. (x) Whenever in
the administration of this Guarantee the Guarantee Trustee shall deem it
desirable to receive instructions with respect to enforcing any remedy or right
or taking any other action hereunder, the Guarantee Trustee (A) may request
instructions from the Holders of a Majority in liquidation amount of the Capital
Securities, (B) may refrain from enforcing such remedy or right or taking such
other action until such instructions are received and (C) shall be protected in
conclusively relying on or acting in accordance with such instructions. (xi) The
Guarantee Trustee shall not be liable for any action taken, suffered, or omitted
to be taken by it in good faith and reasonably believed by it to be authorized
or within the discretion or rights or powers conferred upon it by this
Guarantee. (b) No provision of this Guarantee shall be deemed to impose any duty
or obligation on the Guarantee Trustee to perform any act or acts or exercise
any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal or in which the Guarantee Trustee
shall be unqualified or incompetent in accordance with applicable law to perform
any such act or acts or to exercise any such right, power, duty or obligation.
No permissive power or authority available to the Guarantee Trustee shall be
construed to be a duty. SECTION 2.3. Not Responsible for Recitals or Issuance of
Guarantee. The recitals contained in this Guarantee shall be taken as the
statements of the Guarantor, and the Guarantee Trustee does not assume any
responsibility for their correctness. The Guarantee Trustee makes no
representation as to the validity or sufficiency of this Guarantee. SECTION 2.4.
Events of Default; Waiver. (a) An Event of Default under this Guarantee will
occur upon the failure of the Guarantor to perform any of its payment or other
obligations hereunder. (b) The Holders of a Majority in liquidation amount of
the Capital Securities may, voting or consenting as a class, on behalf of the
Holders of all of the Capital Securities, waive any past Event of Default and
its consequences. Upon such waiver, any such Event of Default shall cease to
exist, and shall be deemed to have been cured, for every purpose of this
Guarantee, but no such waiver shall extend to any subsequent or other default or
Event of Default or impair any right consequent thereon. -7-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758493.gif]

SECTION 2.5. Events of Default: Notice. (a) The Guarantee Trustee shall, within
90 days after the occurrence of an Event of Default, transmit by mail, first
class postage prepaid, to the Holders of the Capital Securities, notices of all
Events of Default actually known to a Responsible Officer of the Guarantee
Trustee, unless such defaults have been cured before the giving of such notice;
provided, however, that the Guarantee Trustee shall be protected in withholding
such notice if and so long as a Responsible Officer of the Guarantee Trustee in
good faith determines that the withholding of such notice is in the interests of
the Holders of the Capital Securities. (b) The Guarantee Trustee shall not be
charged with knowledge of any Event of Default unless the Guarantee Trustee
shall have received written notice thereof from the Guarantor or a Holder of the
Capital Securities, or a Responsible Officer of the Guarantee Trustee charged
with the administration of this Guarantee shall have actual knowledge thereof.
ARTICLE III THE GUARANTEE TRUSTEE SECTION 3.1. The Guarantee Trustee;
Eligibility. (a) There shall at all times be a Guarantee Trustee which shall:
(i) not be an Affiliate of the Guarantor; and (ii) be a corporation or national
association organized and doing business under the laws of the United States of
America or any state or territory thereof or of the District of Columbia, or
Person authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus of at least Fifty Million U.S. Dollars
($50,000,000), and subject to supervision or examination by federal, state,
territorial or District of Columbia authority. If such corporation or national
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the supervising or examining authority referred to above,
then, for the purposes of this Section 3.1(a)(ii), the combined capital and
surplus of such corporation or national association shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. (b) If at any time the Guarantee Trustee shall cease to be
eligible to so act under Section 3.1(a), the Guarantee Trustee shall immediately
resign in the manner and with the effect set forth in Section 3.2(c). (c) If the
Guarantee Trustee has or shall acquire any “conflicting interest’ within the
meaning of Section 310(b) of the Trust Indenture Act, the Guarantee Trustee
shall either eliminate such interest or resign to the extent and in the manner
provided by, and subject to, this Guarantee. -8-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758494.gif]

SECTION 3.2. Appointment, Removal and Resignation of the Guarantee Trustee.
(a) Subject to Section 3.2(b), the Guarantee Trustee may be appointed or removed
without cause at any time by the Guarantor except during an Event of Default.
(b) The Guarantee Trustee shall not be removed in accordance with Section 3.2(a)
until a Successor Guarantee Trustee has been appointed and has accepted such
appointment by written instrument executed by such Successor Guarantee Trustee
and delivered to the Guarantor. (c) The Guarantee Trustee appointed to office
shall hold office until a Successor Guarantee Trustee shall have been appointed
or until its removal or resignation. The Guarantee Trustee may resign from
office (without need for prior or subsequent accounting) by an instrument in
writing executed by the Guarantee Trustee and delivered to the Guarantor, which
resignation shall not take effect until a Successor Guarantee Trustee has been
appointed and has accepted such appointment by an instrument in writing executed
by such Successor Guarantee Trustee and delivered to the Guarantor and the
resigning Guarantee Trustee. (d) If no Successor Guarantee Trustee shall have
been appointed and accepted appointment as provided in this Section 3.2 within
60 days after delivery of an instrument of removal or resignation, the Guarantee
Trustee resigning or being removed may petition any court of competent
jurisdiction for appointment of a Successor Guarantee Trustee. Such court may
thereupon, after prescribing such notice, if any, as it may deem proper, appoint
a Successor Guarantee Trustee. (e) No Guarantee Trustee shall be liable for the
acts or omissions to act of any Successor Guarantee Trustee. (f) Upon
termination of this Guarantee or removal or resignation of the Guarantee Trustee
pursuant to this Section 3.2, the Guarantor shall pay to the Guarantee
Trustee.all amounts owing to the Guarantee Trustee under Sections 7.2 and 7.3
accrued to the date of such termination, removal or resignation. “ ARTICLE IV
GUARANTEE SECTION 4.1. Guarantee. (a) The Guarantor irrevocably and
unconditionally agrees to pay in full to the Holders the Guarantee Payments
(without duplication of amounts theretofore paid by the Issuer), as and when
due, regardless of any defense (except as defense of payment by the Issuer),
right of set-off or counterclaim that the Issuer may have or assert. The
Guarantor’s obligation to make a Guarantee Payment may be satisfied by direct
payment of the required amounts by the Guarantor to the Holders or by causing
the Issuer to pay such amounts to the Holders. -9-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758495.gif]

(b) The Guarantor hereby also agrees to assume any and all Obligations of the
Issuer and in the event any such Obligation is not so assumed, subject to the
terms and conditions hereof, the Guarantor hereby irrevocably and
unconditionally guarantees to each Beneficiary the full payment, when and as
due, of any and all Obligations to such Beneficiaries. This Guarantee is
intended to be for the Beneficiaries who have received notice hereof. SECTION
4.2. Waiver of Notice and Demand. The Guarantor hereby waives notice of
acceptance of this Guarantee and of any liability to which it applies or may
apply, presentment, demand for payment, any right to require a proceeding first
against the Issuer or any other Person before proceeding against the Guarantor,
protest, notice of nonpayment, notice of dishonor, notice of redemption and all
other notices and demands. SECTION 4.3. Obligations Not Affected. The
obligations, covenants, agreements and duties of the Guarantor under this
Guarantee shall in no way be affected or impaired by reason of the happening
from time to time of any of the following: (a) the release or waiver, by
operation of law or otherwise, of the performance or observance by the Issuer of
any express or implied agreement, covenant, term or condition relating to the
Capital Securities to be performed or observed by the Issuer; (b) the extension
of time for the payment by the Issuer of all or any portion of the
Distributions, Redemption Price, Special Redemption Price, Liquidation
Distribution or any other sums payable under the terms of the Capital Securities
or the extension of time for the performance of any other obligation under,
arising out of, or in connection with, the Capital Securities (other than an
extension of time for the payment of the Distributions, Redemption Price,
Special Redemption Price, Liquidation Distribution or other sums payable that
results from the extension of any interest payment period on the Debentures of
any extension of the maturity date of the Debentures permitted by the
Indenture); (c) any failure, omission, delay or lack of diligence on the part of
the Holders to enforce, assert or exercise any right, privilege, power or remedy
conferred on the Holders pursuant to the terms of the Capital Securities, or any
action on the part of the Issuer granting indulgence or extension of any kind;
(d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer; (e) any invalidity of, or defect or deficiency in, the Capital
Securities; -10-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758496.gif]

(f) the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or (g) any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a guarantor, it being
the intent of this Section 4.3 that the obligations of the Guarantor hereunder
shall be absolute and unconditional under any and all circumstances. There shall
be no obligation of the Holders to give notice to, or obtain consent of, the
Guarantor with respect to the happening of any of the foregoing. SECTION 4.4.
Rights of Holders. (a) The Holders of a Majority in liquidation amount of the
Capital Securities have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Guarantee Trustee in
respect of this Guarantee or to direct the exercise of any trust or power
conferred upon the Guarantee Trustee under this Guarantee; provided, however,
that (subject to Sections 2.1 and 2.2) the Guarantee Trustee shall have the
right to decline to follow any such direction if the Guarantee Trustee shall
determine that the actions so directed would be unjustly prejudicial to the
Holders not taking part in such direction or if the Guarantee Trustee being
advised by legal counsel determines that the action or proceeding so directed
may not lawfully be taken or if the Guarantee Trustee in good faith by its board
of directors or trustees, executive committee or a trust committee of directors
or trustees and/or Responsible Officers shall determine that the action or
proceeding so directed would involve the Guarantee Trustee in personal
liability. (b) Any Holder of Capital Securities may institute a legal proceeding
directly against the Guarantor to enforce the Guarantee Trustee’s rights under
this Guarantee, without first instituting a legal proceeding against the Issuer,
the Guarantee Trustee or any other Person. The Guarantor waives any right or
remedy to require that any such action be brought first against the Issuer, the
Guarantee Trustee or any other Person before so proceeding directly against the
Guarantor. SECTION 4.5. Guarantee of Payment. This Guarantee creates a guarantee
of payment and not of collection. SECTION 4.6. Subrogation. The Guarantor shall
be subrogated to all (if any) rights of the Holders of Capital Securities
against the Issuer in respect of any amounts paid to such Holders by the
Guarantor under this Guarantee; provided, however, that the Guarantor shall not
(except to the extent required by applicable provisions of law) be entitled to
enforce or exercise any right that it may acquire by way of subrogation or any
indemnity, reimbursement or other agreement, in all cases as a result of payment
under this Guarantee, if, after giving effect to any such payment, any amounts
are due and unpaid under this Guarantee. If any amount shall be paid to the
Guarantor -11 -

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758497.gif]

in violation of the preceding sentence, the Guarantor agrees to hold such amount
in trust for the Holders and to pay over such amount to the Holders. SECTION
4.7. Independent Obligations. The Guarantor acknowledges that its obligations
hereunder are independent of the obligations of the Issuer with respect to the
Capital Securities and that the Guarantor shall be liable as principal and as
debtor hereunder to make Guarantee Payments pursuant to the terms of this
Guarantee notwithstanding the occurrence of any event referred to in subsections
(a) through (g), inclusive, of Section 4.3 hereof. SECTION 4.8. Enforcement. A
Beneficiary may enforce the Obligations of the Guarantor contained in
Section 4.1(b) directly against the Guarantor, and the Guarantor waives any
right or remedy to require that any action be brought against the Issuer or any
other person or entity before proceeding against the Guarantor. The Guarantor
shall be subrogated to all rights (if any) of any Beneficiary against the Issuer
in respect of any amounts paid to the Beneficiaries by the Guarantor under this
Guarantee; provided, however, that the Guarantor shall not (except to the extent
required by applicable provisions of law) be entitled to enforce or exercise any
rights that it may acquire by way of subrogation or any indemnity, reimbursement
or other agreement, in all cases as a result of payment under this Guarantee,
if, after giving effect to such payment, any amounts are due and unpaid under
this Guarantee. ARTICLE V LIMITATION OF TRANSACTIONS; SUBORDINATION SECTION 5.1.
Limitation of Transactions. So long as any Capital Securities remain
outstanding, if (a) there shall have occurred and be continuing an Event of
Default or (b) the Guarantor shall have selected an -Extension Period as
provided in the Declaration and such period, or any extension thereof, shall
have commenced and be continuing, then the Guarantor may not (x) declare or pay
any dividends or distributions on, or redeem, purchase, acquire, or make a
liquidation payment with respect to, any of the Guarantor’s capital stock or
(y) make any payment of principal of or interest or premium, if any, on or
repay, repurchase or redeem any debt securities of the Guarantor that rank pari
passu in all respects with or junior in interest to the Debentures (other than
(i) payments under this Guarantee, (ii) repurchases, redemptions or other
acquisitions of shares of capital stock of the Guarantor (A) in connection with
any employment contract, benefit plan or other similar arrangement with or for
the benefit of one or more employees, officers, directors, or consultants,
(B) in connection with a dividend reinvestment or stockholder stock purchase
plan or (C) in connection with the issuance of capital stock of the Guarantor
(or securities convertible into or exercisable for such capital stock), as
consideration in an acquisition transaction entered into prior to the occurrence
of the Event of Default or the applicable Extension Period, (iii) as a result of
any exchange, reclassification, combination or conversion of any class or series
of the Guarantor’s capital stock (or any capital stock of a -12-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758498.gif]

subsidiary of the Guarantor) for any class or series of the Guarantor’s capital
stock or of any class or series of the Guarantor’s indebtedness for any class or
series of the Guarantor’s capital stock, (iv) the purchase of fractional
interests in shares of the Guarantor’s capital stock pursuant to the conversion
or exchange provisions of such capital stock or the security being converted or
exchanged, (v) any declaration of a dividend in connection with any
stockholder’s rights plan, or the issuance of rights, stock or other property
under any stockholder’s rights plan, or the redemption or repurchase of rights
pursuant thereto, or (vi) any dividend in the form of stock, warrants, options
or other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock).
SECTION 5.2. Ranking. This Guarantee will constitute an unsecured obligation of
the Guarantor and will rank subordinate and junior in right of payment to all
present and future Senior Indebtedness (as defined in the Indenture) of the
Guarantor. By their acceptance thereof, each Holder of Capital Securities agrees
to the foregoing provisions of this Guarantee and the other terms set forth
herein. The right of the Guarantor to participate in any distribution of assets
of any of its subsidiaries upon any such subsidiary’s liquidation or
reorganization or otherwise is subject to the prior claims of creditors of that
subsidiary, except to the extent the Guarantor may itself be recognized as a
creditor of that subsidiary. Accordingly, the Guarantor’s obligations under this
Guarantee will be effectively subordinated to all existing and future
liabilities of the Guarantor’s subsidiaries, and claimants should look only to
the assets of the Guarantor for payments thereunder. This Guarantee does not
limit the incurrence or issuance of other secured or unsecured debt of the
Guarantor, including Senior Indebtedness of the Guarantor, under any indenture
or agreement that the Guarantor may enter into in the future or otherwise.
ARTICLE VI TERMINATION SECTION 6.1. Termination. This Guarantee shall terminate
as to the Capital Securities (i) upon full payment of the Redemption Price or
the Special Redemption Price, as the case may be, of all Capital Securities then
outstanding, (ii) upon the distribution of all of the Debentures to the Holders
of all of the Capital Securities or (iii) upon full payment of the amounts
payable in accordance with the Declaration upon dissolution of the Issuer. This
Guarantee will continue to be effective or will be reinstated, as the case may
be, if at any time any Holder of Capital Securities must restore payment of any
sums paid under the Capital Securities or under this Guarantee. -13-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l3758499.gif]

ARTICLE VII INDEMNIFICATION SECTION 7.1. Exculpation. (a) No Indemnified Person
shall be liable, responsible or accountable in damages or otherwise to the
Guarantor or any Covered Person for any loss, damage or claim incurred by reason
of any act or omission of such Indemnified Person in good faith in accordance
with this Guarantee and in a manner that such Indemnified Person reasonably
believed to be within the scope of the authority conferred on such Indemnified
Person by this Guarantee or by law, except that an Indemnified Person shall be
liable for any such loss, damage or claim incurred by reason of such Indemnified
Person’s negligence or willful misconduct with respect to such acts or
omissions. (b) An Indemnified Person shall be fully protected in relying in good
faith upon the records of the Issuer or the Guarantor and upon such information,
opinions, reports or statements presented to the Issuer or the Guarantor by any
Person as to matters the Indemnified Person reasonably believes are within such
other Person’s professional or expert competence and who, if selected by such
Indemnified Person, has been selected with reasonable care by such Indemnified
Person, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, profits, losses, or any other facts
pertinent to the existence and amount of assets from which Distributions to
Holders of Capital Securities might properly be paid. SECTION 7.2.
Indemnification. (a) The Guarantor agrees to indemnify each Indemnified Person
for, and to hold each Indemnified Person harmless against, any and all loss,
liability, damage, claim or expense incurred without negligence or willful
misconduct on the part of the Indemnified Person, arising out of or in
connection with the acceptance or administration of the trust or trusts
hereunder, including but not limited to the costs and expenses (including
reasonable legal fees and expenses) of the Indemnified Person defending itself
against, or “investigating, any claim or liability in connection with the”
exercise or performance of any of the Indemnified Person’s powers or duties
hereunder. The obligation to indemnify as set forth in this Section 7.2 shall
survive the resignation or removal of the Guarantee Trustee and the termination
of this Guarantee. (b) Promptly after receipt by an Indemnified Person under
this Section 7.2 of notice of the commencement of any action, such Indemnified
Person will, if a claim in respect thereof is to be made against the Guarantor
under this Section 7.2, notify the Guarantor in writing of the commencement
thereof; but the failure so to notify the Guarantor (i) will not relieve the
Guarantor from liability under paragraph (a) above unless and to the extent that
the Guarantor did not otherwise learn of such action and such failure results in
the forfeiture by the Guarantor of substantial rights and defenses and (ii) will
not, in any event, relieve the Guarantor from any obligations to any Indemnified
Person other than the indemnification obligation provided in paragraph
(a) above. The Guarantor shall be entitled to appoint counsel of the Guarantor’s
choice at the Guarantor’s -14-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l37584100.gif]

expense to represent the Indemnified Person in any action for which
indemnification is sought (in which case the Guarantor shall not thereafter be
responsible for the fees and expenses of any separate counsel retained by the
Indemnified Person or Persons except as set forth below); provided, however,
that such counsel shall be satisfactory to the Indemnified Person.
Notwithstanding the Guarantor’s election to appoint counsel to represent the
Indemnified Person in any action, the Indemnified Person shall have the right to
employ separate counsel (including local counsel), and the Guarantor shall bear
the reasonable fees, costs and expenses of such separate counsel (and local
counsel), if (i) the use of counsel chosen by the Guarantor to represent the
Indemnified Person would present such counsel with a conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Indemnified Person and the Guarantor and the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
and/or other Indemnified Persons which are different from or additional to those
available to the Guarantor, (iii) the Guarantor shall not have employed counsel
satisfactory to the Indemnified Person to represent the Indemnified Person
within a reasonable time after notice of the institution of such action or
(iv) the Guarantor shall authorize the Indemnified Person to employ separate
counsel at the expense of the Guarantor. The Guarantor will not, without the
prior written consent of the Indemnified Persons, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the Indemnified Persons are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Person from all liability arising out of such claim, action, suit or proceeding.
SECTION 7.3. Compensation; Reimbursement of Expenses. Other than as provided in
the Fee Agreement of even date herewith between the Guarantor, Cohen Bros. &
Company and the Guarantee Trustee, the Guarantor agrees: (a) to pay to the
Guarantee Trustee from time to time such compensation for all services rendered
by it hereunder as the parties shall agree to from time to time (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust); and (b) except as otherwise
expressly provided herein, to reimburse the Guarantee Trustee upon request for
all reasonable expenses, disbursements and advances incurred or made by it in
accordance with any provision of this Guarantee (including the reasonable
compensation and the expenses and disbursements of its agents and counsel),
except any such expense, disbursement or advance as may be attributable to its
negligence or willful misconduct. The provisions of this Section 7.3 shall
survive the resignation or removal of the Guarantee Trustee and the termination
of this Guarantee. -15-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l37584101.gif]

ARTICLE VIII MISCELLANEOUS SECTION 8.1. Successors and Assigns. All guarantees
and agreements contained in this Guarantee shall bind the successors, assigns,
receivers, trustees and representatives of the Guarantor and shall inure to the
benefit of the Holders of the Capital Securities then outstanding. Except in
connection with any merger or consolidation of the Guarantor with or into
another entity or any sale, transfer or lease of the Guarantor’s assets or
capital stock to another entity, in each case to the extent permitted under the
Indenture, the Guarantor may not assign its rights or delegate its obligations
under this Guarantee without the prior approval of the Holders of not less than
a Majority in liquidation amount of the Capital Securities. SECTION 8.2.
Amendments. Except with respect to any changes that do not adversely affect the
rights of Holders of the Capital Securities in any material respect (in which
case no consent of Holders will be required), this Guarantee may be amended only
with the prior approval of the Holders of not less than a Majority in
liquidation amount of the Capital Securities. The provisions of the Declaration
with respect to amendments thereof shall apply equally with respect to
amendments of the Guarantee. SECTION 8.3. Notices. All notices provided for in
this Guarantee shall be in writing, duly signed by the party giving such notice,
and shall be delivered, telecopied or mailed by first class mail, as follows:
(a) If given to the Guarantee Trustee, at the Guarantee Trustee’s mailing
address set forth below (or such other address as the Guarantee Trustee may give
notice of to the Holders of the Capital Securities): LaSalle Bank National
Association 135 S. LaSalle Street, Suite 1511 Chicago, Illinois 60603 Attention:
CDO Trust Services Group PVF Capital Trust II Telecopy: (312)904-0524 Telephone:
(312) 904-0283 (b) If given to the Guarantor, at the Guarantor’s mailing address
set forth below (or such other address as the Guarantor may give notice of to
the Holders of the Capital Securities and to the Guarantee Trustee): -16-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l37584102.gif]

PVF Capital Corp. 30000 Aurora Road Solon, Ohio 44139 Attention: C. Keith Swaney
Telecopy: (440) 914-3916 Telephone: (440) 248-7171 (c) If given to any Holder of
the Capital Securities, at the address set forth on the books and records of the
Issuer. All such notices shall be deemed to have been given when received in
person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid, except that if a notice or other document is refused delivery
or cannot be delivered because of a changed address of which no notice was
given, such notice or other document shall be deemed to have been delivered on
the date of such refusal or inability to deliver. SECTION 8.4. Benefit. This
Guarantee is solely for the benefit of the Holders of the Capital Securities
and, subject to Section 2.1(a), is not separately transferable from the Capital
Securities. SECTION 8.5. Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW). SECTION 8.6. Counterparts. This Guarantee may contain more
than one counterpart of the signature page and this Guarantee may be executed by
the affixing of the signature of the Guarantor and the Guarantee Trustee to any
of such counterpart signature pages. All of such counterpart signature pages
shall be read as though one, and they shall have the same force and effect as
though all of the signers had signed a single signature page. - 17-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l37584103.gif]

THIS GUARANTEE is executed as of the day and year first above written. PVF
CAPITAL CORP., as Guarantor By: Name: Title: LASALLE BANK NATIONAL ASSOCIATION,
as Guarantee Trustee By: B Name: Title: -18-

 



--------------------------------------------------------------------------------



 



(IMAGE) [c90525l37584104.gif]

THIS GUARANTEE is executed as of the day and year first above written. PVF
CAPITAL CORP., as Guarantor By: Name: Title: LASALLE BANK NATIONAL ASSOCIATION,
as Guarantee Trustee Name: Title:I

Michael Oliver Assistant Vice President -18-

 